    Case: 1:18-cv-01778 Document #: 68 Filed: 10/07/19 Page 1 of 2 PageID #:501




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS,
                                EASTERN DIVISION

ODONCHIMEG KHORLOO and
ENKHAMGALAN TSOGTSAIKHAN,                )
Individually and on behalf of other      )
similarly situated,                      )
                                         )
            Plaintiffs,                  )
                                         )                    Case No. 18-cv-01778
       v.                                )
                                         )
JOHN C. HEATH ATTORNEY AT LAW, PLLC )
d/b/a LEXINGTON LAW FIRM;                )
PATRICK GIBSON, d/b/a “700life.net”; and )                    Hon. Andrea R. Wood
Unknown Named Owners of “700life.net”,   )
                                         )
            Defendants.                  )

             MOTION FOR LEAVE TO WITHDRAW THE APPEARANCE OF
            LANCE A. RAPHAEL AS COUNSEL OF RECORD FOR PLAINTIFFS

       NOW COMES Lance A. Raphael, one of the attorneys for the Plaintiffs in the above-

captioned matter, and seeks leave of this Court to withdraw his appearance as counsel of record

for the Plaintiffs. In support of my motion I hereby state as follows:

       1.      I am currently on disability following a heart attack that I suffered in November

2017, and I am no longer able to actively participate in the prosecution of this matter.

       2.      Additionally, I will be closing down the Consumer Advocacy Center, P.C., the

law firm of which I am the principal attorney, as of October 15, 2019.

       3.      Plaintiffs remain represented by attorneys Craig R. Frisch and Christopher D.

Kruger, both of whom already have appearances on file in this matter.

       4.      Attorney Frisch, who is currently an associate at the Consumer Advocacy Center,

P.C., will be filing a change of address/affiliation form in this case before or upon the closing of

the Consumer Advocacy Center.
    Case: 1:18-cv-01778 Document #: 68 Filed: 10/07/19 Page 2 of 2 PageID #:501




          WHEREFORE, Lance A. Raphael respectfully requests that this Honorable Court grant

his motion for leave to withdraw his appearance as counsel of record for the Plaintiffs in this

matter.

                                                     Respectfully submitted,

                                                     By: /s/ Lance A. Raphael


Lance A. Raphael
Craig R. Frisch
Consumer Advocacy Center, P.C.
180 W. Washington Street, Suite 700
Chicago, IL 60602
(312) 782-5808
Email: lance@caclawyers.com
Email: craig@caclawyers.com


                                 CERTIFICATE OF SERVICE

      I hereby certify that on October 7, 2019, I caused a copy of the foregoing Notice of
Motion to be served upon all counsel of record via ECF Notice of Electronic Filing.


                                                     /s/ Lance A. Raphael
